Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Xiaoxiang Liu on March 14, 2022.

The application has been amended as follows: 

Claim 18, line 1, after “surfactant” insert therefore ---liquid, semi-solid or paste---;
Claim 18, line 14, after “secondary surfactant” delete therefore ---or sodium lauryl ether sulfate----; 
Claim 31, line 1, after “surfactant” insert therefore ---liquid, semi-solid or paste---; 
Claim 31, line 12, after “secondary surfactant” delete therefore ---or sodium lauryl ether sulfate----; and
Delete claim 20.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically teach or suggest the specific sulfonated methyl ester having 55% to 95% of C16, 5% to 45% C18, 55% to 95% C12 and 5% to 45% C14. The broad teachings of WO (2016/160407), WO (2010/027608) and Castro et al do not teach the specific percentages of carbon chain length SME nor do they provide any motivation to utilize a specific SME as claimed. The lack of legal underpinning coupled with the improper hindsight reasoning related to the specific proportions of the SME and the surfactant composition as whole, equates to a rejection devoid of a prima facie case of obviousness. Further, applicant shows unexpected results with respect to fluidity in compositions comprising C16-C18 and C12-C14 SME against those outside of the scope, see Table 3. Accordingly, in light of the above, the prior art of record does not maintain a prima facie case of obviousness and therefore the claims are allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NECHOLUS OGDEN JR whose telephone number is (571)272-1322. The examiner can normally be reached 8-4:30 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Angela Brown-Pettigrew can be reached on 571-272-1498. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NECHOLUS OGDEN JR/Primary Examiner, Art Unit 1761